    Case 21-30085-hdh11 Doc 444 Filed 03/31/21                     Entered 03/31/21 14:27:59             Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.


Signed March 31, 2021
                                            United States Bankruptcy Judge
______________________________________________________________________




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

                                              §
                                              §
     In re:                                   §               Chapter 11
                                              §
     NATIONAL RIFLE ASSOCIATION               §               Case No. 21-30085-HDH-11
     OF AMERICA; and SEA GIRT LLC,            §
                                              §
                    1
            Debtors.                          §               Jointly Administered
                                              §
                                              §
                                              §
     ORDER GRANTING LEAVE TO FILE A BRIEF AS AMICI CURIAE IN SUPPORT OF DEBTORS; AND IN
       OPPOSITION TO THE STATE OF NEW YORK’S MOTION TO DISMISS, OR IN THE ALTERNATIVE
                               TO APPOINT A CHAPTER 11 TRUSTEE


             Having considered the Motion for Leave to File a Brief as Amici Curiae in Support of

     Debtors; and in Opposition to the State of New York’s Motion to Dismiss, or, in the Alternative

     to Appoint a Chapter 11 Trustee [ECF No. 439], filed by the State of Arkansas, et al., the Court

     finds there is good cause to GRANT that motion.


        1
          The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt). The
     Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.
     ORDER GRANTING MOTION FOR LEAVE TO FILE BRIEF OF THE STATES OF                                        Page 1 of 2
     ARKANSAS, ET AL., AS AMICI CURIAE IN SUPPORT OF DEBTORS, AND IN OPPOSITION TO DISMISSAL
Case 21-30085-hdh11 Doc 444 Filed 03/31/21            Entered 03/31/21 14:27:59           Page 2 of 2




       It is therefore ORDERED that:

   1. The Motion for Leave is GRANTED; and

   2. The States of Arkansas, et al., are authorized to file an Amici Curiae brief as requested in
      their motion for leave.


                                     # # # End of Order # # #


Order prepared by,

Leslie Rutledge
 Arkansas Attorney General
Nicholas J. Bronni
 Appearing under L.B.R. 2090-1(f )
 Solicitor General
Vincent M. Wagner
 Texas Bar No. 24093314
 Appearing under L.B.R. 2090-1(f )
 Deputy Solicitor General
Dylan L. Jacobs
 Appearing under L.B.R. 2090-1(f )
 Assistant Solicitor General
OFFICE OF THE ARKANSAS
 ATTORNEY GENERAL
323 Center Street, Suite 200
Little Rock, Arkansas 72201
(501) 682-2007
vincent.wagner@arkansasag.gov

Counsel for Amici Curiae




ORDER GRANTING MOTION FOR LEAVE TO FILE BRIEF OF THE STATES OF                             Page 2 of 2
ARKANSAS, ET AL., AS AMICI CURIAE IN SUPPORT OF DEBTORS, AND IN OPPOSITION TO DISMISSAL
